 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IVIN CAPONE PRINCE,                                 No. 2:19-cv-0887 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    SAN JOAQUIN COUNTY SHERIFF, et
      al.,
15
                          Defendants.
16

17

18           Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. However, the certificate portion of the request which must be completed by

21   plaintiff’s institution of incarceration has not been filled out. Also, plaintiff has not filed a

22   certified copy of his jail trust account statement for the six-month period immediately preceding

23   the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the

24   opportunity to submit a completed in forma pauperis application and a certified copy in support of

25   his application.

26           In accordance with the above, IT IS HEREBY ORDERED that:

27           1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is denied without

28   prejudice;
                                                          1
 1          2. Plaintiff shall submit, within thirty days from the date of this order, a completed
 2   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk
 3   of Court;
 4          3. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 5   Forma Pauperis By a Prisoner; and
 6          4. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of
 7   his jail trust account statement for the six-month period immediately preceding the filing of the
 8   complaint. Plaintiff’s failure to comply with this order will result in a recommendation that this
 9   action be dismissed without prejudice.
10   DATED: May 22, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
